REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a climber exercise machine, comprising: a frame connected to a base through a base connection; a right handle and a left handle connected to the frame, the right handle moving within a first range of motion, the left handle moving within a second range of motion; a right pedal and a left pedal being connected to the frame, the right pedal moving within a third range of motion, the left pedal moving within a fourth range of motion; the right handle, the left handle, the right pedal, and the left pedal movable generally in a same plane, a dedicated left belt drive coupled to the left handle to provide resistance thereto, wherein the left dedicated belt drive is disposed within a left-side portion of the frame; a dedicated right belt drive coupled to the right handle to provide resistance thereto, wherein the right dedicated belt drive is disposed within a right-side portion of the frame; wherein the right handle and left handle are connected to the frame through a quick release connector disposed at or near a distal end of each of the right handle and left handle, wherein a proximal end of the left handle and right handle represents the free end.

Claims 2-5, 7-10, 12-13, 16, and 20 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 21, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a climber exercise machine, comprising: a frame connected to a base through a base connection; a right handle and a left handle connected to the frame, the right handle moving within a first range of motion, the left handle moving within a second range of motion; a right pedal and a left pedal being connected to the frame, the right pedal moving within a third range of motion, the left pedal moving within a fourth range of motion; the right handle, the left handle, the right pedal, and the left pedal movable generally in a same plane, a dedicated left belt drive coupled to the left handle to provide resistance thereto, wherein the left dedicated belt drive is disposed within a left-side portion of the frame; a dedicated right belt drive coupled to the right handle to provide resistance thereto, wherein the right dedicated belt drive is disposed within a right-side portion of the frame; Page 4 of 8Appl. No: 15/984,757 Docket No: 735/3/2 UTIL Response dated: July 8, 2022 wherein the right handle and left handle are connected to the frame through a quick release connector disposed at or near a distal end of each of the right handle and left handle, wherein a proximal end of the left handle and right handle represents the free end; wherein the right handle and left handle are retractable from a first position to a second position and wherein the free end of each of the right handle and left handle is disposed adjacent to the frame in the second position.

Regarding independent claim 22, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a climber exercise machine, comprising: a frame connected to a base through a base connection; a right handle and a left handle connected to the frame, the right handle moving within a first range of motion, the left handle moving within a second range of motion; a right pedal and a left pedal being connected to the frame, the right pedal moving within a third range of motion, the left pedal moving within a fourth range of motion; the right handle, the left handle, the right pedal, and the left pedal movable generally in a same plane, wherein each of the right handle, the left handle, the right pedal, and the left pedal are coupled to a respective, dedicated belt drive for providing resistance thereto on an individual basis; and wherein an angle between the frame and a plane parallel to an underside of the base is adjustable while the climber exercise machine is mounted by a user, wherein the angle is adjustable with a hydraulic mechanism.

Claims 23-35 depend either directly or indirectly from claim 22 and are allowable for all the reasons claim 22 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784